Order of the Surrogate’s Court of Kings county reversed upon the law and the facts, without costs, and motion to punish appellant denied, without costs. Appellant committed no contempt of the decree of October 23, 1923. The mandate alleged to have been disobeyed by appellant was not directed to him. The decree provided “ that the proceeds of said sale be paid by the purchaser to the Brooklyn Trust Company, Bedford Branch, to the credit of said administrator and administratrix, subject to the further order of this court.” The proceeds of the sale were not paid to appellant. He was not present when they were paid. He was not guilty of any willful misconduct in connection with the matter. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.